Robinson, J.
(dissenting). This case challenges the validity of the Inheritance Tax Act, which is chap. 185, Laws 1913. Under this act the plaintiff was forced to pay to Burleigh county a tax of 5 per cent ($159.45) on property devised to him by his uncle, Bred Strauss. He -sues to recover back the money. The case depends on the Constitution *609and laws of this state, and not on anything in the Constitution of the United States or any other state, or on the laws of feudalism.
The majority opinion reasons from a wrong premise. It says: “None of the heirs have any vested interest in the property of a deceased person, and the state can do away with the rights of inheritance or bequest altogether;” that “the heirs are really donees and twice by the bounty of the state.” That is the old antiquated rule of law which came from the Norman Conquest, and it is not at all in accord with the 1st section of our Bill of Bights, which reads thus:
Sec. 1. “All men are by nature equally free and independent, and have certain inalienable rights, among which are those of enjoying and defending life and liberty; acquiring, possessing, and protecting property and reputation, and pursuing and obtaining safety and happiness.” Sec. 2. “Government is instituted for the protection, security, and benefit of the people.”
This means that every man has a right to acquire property by gift, sale or purchase; that government is instituted to protect the people, and not to rob either the living or the dead. The right to acquire and protect property is no greater than the right to dispose of it by sale or gift. According to the fundamental principles of right, when, by any just means, a person acquires title to property, it belongs to him and his heirs, who often help to earn the property, and when he can no longer use his property he has a just right, and he is under moral obligations, to devise and transfer it to his heirs. The state does not stand in the place of William the Conqueror. It is no Lord Paramount. ' It is merely a corporate entity which we, the people, have devised and created for the purpose of protecting our natural rights. It has no hingly prerogatives. It does not exist by Divine right. . It is not the natural heir of any person, and it has no right to rob the citizen who pays his just and apportionate share of the public burdens.
The Inheritance Tax Law shows on its face that it is a thief and robber. It imposes a tax of from 1 to 25 per cent on inheritances, devises and gifts. Its title is: “An Act Providing for Taxation and Fixing the Bate of Taxation on Inheritances, Devises, Gifts.” The first section reads thus: “A tax shall be and is hereby imposed upon the transfer of any property or any interest therein to any person in certain specified cases.” If this is not an act providing for taxation and fixing *610the rate of taxation> then it is void under § 61 of the Constitution,, which is that the subject of every act must be expressed in its title.
By § 176 of the original Constitution, all property must be taxed by uniform rule, according to its value in money, and by this section, as. amended, taxes shall be uniform upon the same class of property. Thus,, it appears that property may be classified for taxation, and that the classing must depend upon the kind or character of the property, and not on the character of its owner, the color of his hail’, or his relationship^ to any person. Now, since the act in question is in conflict with § 61 unless it pertains to taxation, and since the varying taxes which it imposes depends on the relationship of parties to one another and not on the classification of property, the act is void. It is in direct conflict with the state Constitution, and is contrary to the fundamental principles of natural right and justice. If such a system of taxation has been sustained by the courts of any state, under similar Constitutions, then it is1becauses the judges did not know any better. Some judges do not give their modern Constitution half the consideration they give to the laws of feudalism. Some judges are slow to learn that it is not the purpose of modem Constitutions to rob men of their property, as they did for centuries after the Norman Conquest.
In the majority opinion it is said: “The so-called inheritance tax is-not a tax at all.” Well, if that is true, then the act in question, chapter 185, is void-because the title does not express the subject of the act,, and the law regards form less than substance.
The question in this case is, what may be done under the present Constitution, and not, what might be done under a different Constitution» Chapter 185, Laws 1913, is wholly void. It is an act to provide for taxation and fixing the rate of taxation, and it does not fix the tax on all property, or on the same class of property by uniform rale according to its value and money, and it attempts to classify certain property for taxation according to the relationship of the parties interested, and it denies to the owner of property his constitutional right to dispose of it. The act should be held void, with judgment reversed.